Exhibit 10.26.2 FIRST AMENDMENT TO MASTER LEASE This FIRST AMENDMENT TO MASTER LEASE (the "Amendment") is entered into as of December1 , 2006 (the "Effective Date") by and among NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation ("Landlord"); SUMMERVILLE AT CAMELOT PLACE LLC, a Delaware limited liability company, SUMMERVILLE AT HILLEN VALE LLC, a Delaware limited liability company, and SUMMERVILLE AT LAKEVIEW LLC, a Delaware limited liability company (individually and collectively, "Existing Tenant"); SUMMERVILLE AT RIDGEWOOD GARDENS LLC, a Delaware limited liability company ("Additional Tenant" and, together with Existing Tenant, "Tenant"); and SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation ("Guarantor"). RECITALS A.Landlord, as lessor, and Existing Tenant, as lessee, are parties to that certain Master Lease dated as of October 2, 2006 (the "Master Lease"), pursuant to which, among other things, Landlord leases to Existing Tenant the "Premises" described therein. Initially capitalized terms used but not otherwise defined in this Amendment shall have the meanings given to them in the Master Lease. B.In connection with the Master Lease, Landlord and Existing Tenant are also parties to that certain Letter of Credit Agreement of even date with the Original Lease (the "LC
